Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Lee (US 2003/0084457), Ayoub (US 2010/0118189), Sanso (US 2013/0231930) and Gilson et al. (US 2015/0332732) does not teach nor suggest in detail the limitations of “receiving an original audio video program; receiving a request to substitute an original character name within the original audio video program with an alternative character name; delaying the original audio video program to generate a delayed audio video program having a time delay from the original audio video program; detecting an utterance of the original character name within the original audio video program while displaying the delayed audio video program; determining an utterance time and a first duration of the utterance of the original character name in the original audio video program; determining a first audio frequency range of the utterance of the original character name; generating an utterance of the alternative character name having a second audio frequency range that matches the first audio frequency range and having a second duration that matches the first duration; replacing the utterance of the original character name at the utterance time in the delayed audio video program with the utterance of the alternative character name in real time to generate a modified delayed audio video program having the time delay from the original audio video program; and coupling the modified delayed audio video program to a display and loudspeaker” as recited in Independent claim 1 and similarly recited in apparatus claim 9 and apparatus claim 19 (In remarks filed on pages 8-11 as well portions of Applicant’s enabling portions of the specification). Lee teaches detecting an utterance of a original character name and replaces it with another characters name. The implementation is located on a server prior to the video program being broadcasted and so the detection of the utterance does not take place while the method/apparatus is displaying the delayed av program. Similarly, Ayoub teaches delaying video for the time duration that it takes to translate the subtitle data. Sanso and Gilson teaches systems for replacing words/names that occupies the length of the original name and matches the frequency ranges of the original name/word. Whereas, as stated above, applicant’s claimed invention is very specific to the timing in which the delay time for the av stream is determined, detecting the utterance while the system is displaying the delayed av program, etc. as reflected by the underlined limitations above. 
Furthermore, the underlined claim limitations as recited in claims 1, 9 and 19 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above combination of the discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481